
	

114 HR 4047 IH: Open Fuel Act of 2015
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4047
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Engel (for himself, Ms. Ros-Lehtinen, Mr. Israel, and Mr. Cole) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend chapter 329 of title 49, United States Code, to ensure that new vehicles enable fuel
			 competition so as to reduce the strategic importance of oil to the United
			 States.
	
	
 1.Short titleThis Act may be cited as the Open Fuel Act of 2015. 2.Open fuel requirement for motor vehiclesChapter 329 of title 49, United States Code, is amended by inserting after section 32905 the following new section:
			
				32905A.Open fuel requirement for motor vehicles.
 (a)RequirementsExcept as provided in subsection (c), each manufacturer’s fleet of covered vehicles for a particular model year shall be comprised of—
 (1)not less than 30 percent qualified vehicles beginning in model year 2018; and (2)not less than 50 percent qualified vehicles beginning in model year 2019 and each subsequent year.
 (b)Additional definitionsAs used in this section— (1)the term covered vehicle means a passenger automobile, and includes a light-duty motor vehicle;
 (2)the term qualified vehicle means covered vehicle that— (A)has been warranted by its manufacturer to operate on natural gas, hydrogen, or biodiesel;
 (B)is a flexible fuel vehicle; (C)is a plug-in electric drive vehicle;
 (D)is propelled solely by a fuel cell that produces power without the use of petroleum or a petroleum-based fuel; or
 (E)is propelled solely by something other than an internal combustion engine, and produces power without the use of petroleum or a petroleum-based fuel;
 (3)the term flexible fuel vehicle means a vehicle that has been warranted by its manufacturer to operate on gasoline, E85, and M85; (4)the term E85 means a fuel mixture containing up to 85 percent ethanol and meets the standards of ASTM D5798;
 (5)the term M85 means a fuel mixture containing up to 85 percent methanol and meets the standards of ASTM D5797; (6)the term biodiesel means diesel fuel which has been produced from a non-petroleum feedstock and which meets the standards of ASTM D6751–03;
 (7)the term plug-in electric drive vehicle has the meaning given such term in section 508(a)(5) of the Energy Policy Act of 1992 (42 U.S.C. 13258(a)(5)); and
 (8)the term light-duty motor vehicle means a light-duty truck or light-duty vehicle as such terms are defined in section 216(7) of the Clean Air Act (42 U.S.C. 7550(7)) of less than or equal to 8,500 pounds gross vehicle weight rating.
						(c)Temporary Exemption from Requirements
 (1)ApplicationA manufacturer may request an exemption from the requirement described in subsection (a) by submitting an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require by regulation. Each such application shall specify the models, lines, and types of automobiles affected.
 (2)EvaluationAfter evaluating an application received from a manufacturer, the Secretary may at any time, under such terms and conditions, and to such extent as the Secretary considers appropriate, temporarily exempt, or renew the exemption of, a light-duty motor vehicle from the requirement described in subsection (a) if the Secretary determines that unavoidable events not under the control of the manufacturer prevent the manufacturer of such automobile from meeting its required production volume of qualified automobiles, including—
 (A)a disruption in the supply of any component required for compliance with the regulations; or (B)a disruption in the use and installation by the manufacturer of such component.
 (3)ConsolidationThe Secretary may consolidate applications received from multiple manufacturers under subparagraph (A) if they are of a similar nature.
 (4)ConditionsAny exemption granted under paragraph (2) shall be conditioned upon the manufacturer’s commitment to recall the exempted automobiles for installation of the omitted components within a reasonable time proposed by the manufacturer and approved by the Secretary after such components become available in sufficient quantities to satisfy both anticipated production and recall volume requirements.
 (5)NoticeThe Secretary shall publish in the Federal Register— (A)notice of each application received from a manufacturer;
 (B)notice of each decision to grant or deny a temporary exemption; and (C)the reasons for granting or denying such exemptions.
 (d)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary shall promulgate regulations as necessary to carry out this section..
		
